862 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earl WILKINS, No. 185-507, Plaintiff-Appellant,v.Norma B. GLUCKSTERN, Director, Robert L. Johns,Superintendent, R. Bridges, Captain, A. Jordan, Lieutenant,MacMurray, Sergeant, P. Williams, Officer, Nancy Dixon, MailClerk, D. Simmons, Dietician, Ben E. Montaque, Librarian,Defendants-Appellees.
No. 88-6044.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1988.Decided Nov. 4, 1988.

Earl Wilkins, appellant pro se.
Before K.K. HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Earl Wilkins, a Maryland inmate, brought this action pursuant to 42 U.S.C. Sec. 1983.  The district court denied Wilkins leave to proceed in forma pauperis on the ground that Wilkins had "given [the] court no information upon which his request for in forma pauperis [status] may be based."    The court then dismissed the action without prejudice because Wilkins had not paid the required filing fee.  For the reasons discussed below, we vacate the dismissal and remand the case for further consideration.


2
A district court has broad discretion in denying an application to proceed in forma pauperis;  however it must not act arbitrarily and it may not deny the application on erroneous grounds.   Pace v. Evans, 709 F.2d 1428 (11th Cir.1983).


3
In this case, the district court found that Wilkins had failed to provide any information upon which an in forma pauperis determination could be made.  The district court, however, appears to have overlooked pages 37 and 38 of Wilkins's complaint which contained Wilkins's sworn affidavit in support of his motion to proceed in forma pauperis.    This affidavit details the relevant aspects of Wilkins's financial status.  That the information provided in this affidavit is sufficient to allow a court to make an in forma pauperis determination is supported by the fact that Wilkins provided the same information in the same format in his application for leave to proceed in forma pauperis on appeal which was granted by the district court.  Thus, the ground upon which the district court denied Wilkins's application--that he failed to provide the information necessary to make an in forma pauperis determination--appears to be erroneous.


4
Accordingly, we remand the case so that the district court may have an opportunity to consider the information contained in Wilkins's in forma pauperis affidavit.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
VACATED AND REMANDED.